Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 1 of 15 PageID 162




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JOHN ALLEN,

               Plaintiff,

vs.                                                           CASE NO. 8:20-cv-1846-T-33JSS

OFFICER RICHARD PACHECO;
OFFICER COREY SUTTLE;
and CITY OF LAKELAND,

            Defendants.
_________________________________/

         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff, JOHN ALLEN, sues the Defendants, OFFICER RICHARD PACHECO,

OFFICER COREY SUTTLE and CITY OF LAKELAND, and for his Complaint states:

                                JURISDICTION AND VENUE

       1.      This action arises under the Constitution and laws of the United States, particularly

42 U.S.C. §§ 1983 and 1988, and the Fourth Amendment to the United States Constitution.

       2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343.

       3.      Venue is proper in this district because it is where the events complained of

occurred.

       4.      This is an action for damages which exceeds the sum of Seventy-Five Thousand

Dollars ($75,000.00).

       5.      The incident which gives rise to this cause of action occurred within this jurisdiction

and within the applicable statute of limitations and this Honorable Court has jurisdiction.

       6.      Plaintiff has timely filed his Notice of Claim pursuant to § 768.28, Fla. Stat. (2018),

regarding the state tort claims against Defendants. The Defendants have rejected the claim. There

                                             Page 1 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 2 of 15 PageID 163




is no administrative exhaustion requirement regarding Plaintiff’s civil rights claims under 42

U.S.C. § 1983.

                                             PARTIES

       7.        Plaintiff, JOHN ALLEN, is a resident of Polk County, Florida and the United States

of America. At the time, Plaintiff was a police officer for the University of South Florida Police

Officer.

       8.        Defendant, OFFICER RICHARD PACHECO, was at all times relevant to this

Complaint duly appointed and acting as an officer for the Lakeland Police Department, acting

under color of law, to wit, under color of statutes, ordinances, regulations, policies, customs and

usages of the State of Florida and/or the Lakeland Police Department. Defendant, OFFICER

RICHARD PACHECO, is sued in his individual capacity.

       9.        Defendant, OFFICER COREY SUTTLE, was at all times relevant to this

Complaint duly appointed and acting as an officer for the Lakeland Police Department, acting

under color of law, to wit, under color of statutes, ordinances, regulations, policies, customs and

usages of the State of Florida and/or the Lakeland Police Department. Defendant, OFFICER

COREY SUTTLE, is sued in his individual capacity.

       10.       Defendant, CITY OF LAKELAND, is a municipality chartered through the State

of Florida which, among its other functions, operates and maintains a law enforcement agency

knows as the Lakeland Police Department. Defendant, City of Lakeland, receives federal funds

and by and through its officials and employees is under a duty to run its policing activities in a

lawful manner so as to preserve the peace to its citizens the rights, privileges and immunities

guaranteed and secured to them by the constitutions and the laws of the United States and the State

of Florida. Defendant, CITY OF LAKELAND, does not have immunity for violating the civil



                                             Page 2 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 3 of 15 PageID 164




rights of citizens and has waived sovereign immunity for the negligent acts or omissions of its

employees arising out of and in the course and scope of their employment complained of herein

pursuant to Section 768.28, Florida Statutes.

          11.   Each and all of the acts of the Defendants, and other members of the Lakeland

Police Department involved in this incident were performed under the color and pretense of the

constitutions, statutes, ordinances, regulations, customs and usages of the United States of

America, the State of Florida, and the Lakeland Police Department, under the color of law and by

virtue of their authority as law enforcement officers for the Lakeland Police Department. At all

times, Defendants were engaged in conduct that was the proximate cause of the violations of

Plaintiff, JOHN ALLEN’S, federally protected rights and state law rights, as more particularized

herein.

                    FACTS GIVING RISE TO THIS CAUSE OF ACTION

          12.   On December 13, 2018, Mr. Allen, a police officer for the University of South

Florida Police Department, was a passenger in a vehicle which was stopped by members of the

Lakeland Police Department for a DUI investigation, as a result of the driver entering an

intersection without sufficient clearance and concerns with the driving pattern.

          13.   Officer Suttle, a Drug Recognition Expert, initiated the stop to investigate the driver

of the vehicle. While Officer Suttle was conducting his investigation of the driver, several other

members of the Lakeland Police Department arrived on scene.

          14.   Officer Sirera told Mr. Allen not to scream out or interfere with the DUI

investigation of the driver of the vehicle, which was being conducted by Officer Suttle. Mr. Allen

was respectful and calm and assured Officer Sirera that he would not interfere with the

investigation. Mr. Allen behaved as promised.



                                              Page 3 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 4 of 15 PageID 165




       15.     Once the driver of the vehicle was placed in handcuffs and in the back of the police

cruiser, Officer Suttle started berating and demeaning Mr. Allen for no reason at all. Mr. Allen

responded calmly and was continuously respectful to his fellow law enforcement officers, even

when shown great disrespect.

       16.     Once the driver was arrested, the basis for the stop was complete and therefore Mr.

Allen should have been free to leave the scene. Instead, the berating continued. Mr. Allen asked

the officers multiple times about the basis of his detainment. This question was never answered.

       17.     Officer Suttle then yelled to Mr. Allen, “[y]ou’re lucky. You just barely missed the

threshold for me taking your ass to jail.” It is clear from this statement that Officer Suttle would

agree that Mr. Allen had not committed any crime at this point. But this doesn’t end the encounter.

       18.     Officer Suttle and the other officers present continued to berate and demean Mr.

Allen, asking him how long he has been an officer. Mr. Allen continued to remain calm and politely

answered the officers’ questions.

       19.     The berating of Mr. Allen by Officer Suttle and the other officers continued and as

a result, Mr. Allen calmly asked Officer Pacheco, “how long have you been a police officer.”

Officer Suttle then yelled, “You know what, get him, get him.” Immediately thereafter, Officer

Pacheco states, “I’ll take him, I’ll take him,” and placed Mr. Allen under arrest for resisting arrest.

There was no other act that occurred between Mr. Allen’s single question and his arrest.

       20.     Officer Suttle was aware that Mr. Allen was being arrested and was standing right

next to Officer Pacheco when Officer Pacheco placed Mr. Allen in handcuffs.

       21.     As a result of the arrest, Mr. Allen spent 1 day in jail and was placed on

Administrative Leave at the University of South Florida Police Department from December 4,

2018-January 21, 2018.



                                             Page 4 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 5 of 15 PageID 166




        22.     On January 8, 2019, the State Attorney’s Office made the decision to no file the

charges against Mr. Allen.

                         COUNT I – SECTION 1983 FALSE ARREST
                          CLAIM AGAINST OFFICER PACHECO

        23.     Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1- 22 above, and further alleges:

        24.     Plaintiff, JOHN ALLEN, was unlawfully seized by Defendant, OFFICER

PACHECO, through the intentional use of force and confinement, when Defendant unlawfully

arrested Plaintiff on December 13, 2018.

        25.     The seizure and arrest of Plaintiff, JOHN ALLEN, without arguable probable cause

violated Plaintiff’s Fourth Amendment rights.

        26.     The facts and circumstances within Defendant’s knowledge, assuming he had

reasonably trustworthy information, would not cause a prudent officer to believe, under the

circumstances shown, that Plaintiff had committed or was committing a criminal offense.

        27.     A reasonable officer in the same circumstances and possessing the same knowledge

as Defendant could not have believed that probable cause existed to arrest Plaintiff.

        28.     The unlawful seizure caused the Plaintiff to suffer mental anguish, loss of capacity

for the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment, shame,

fright, disgrace, injury to his feelings, and loss of reputation.

                         COUNT II – SECTION 1983 FALSE ARREST
                           CLAIM AGAINST OFFICER SUTTLE

        29.     Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1- 22 above, and further alleges:




                                              Page 5 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 6 of 15 PageID 167




        30.     Plaintiff, JOHN ALLEN, was unlawfully seized by Defendant, OFFICER

SUTTLE, through the intentional use of force and confinement, when Defendant unlawfully

ordered Officer Pacheco to arrest Plaintiff on December 13, 2018.

        31.     The seizure and arrest of Plaintiff, JOHN ALLEN, without arguable probable cause

violated Plaintiff’s Fourth Amendment rights.

        32.     The facts and circumstances within Defendant’s knowledge, assuming he had

reasonably trustworthy information, would not cause a prudent officer to believe, under the

circumstances shown, that Plaintiff had committed or was committing a criminal offense.

        33.     A reasonable officer in the same circumstances and possessing the same knowledge

as Defendant could not have believed that probable cause existed to arrest Plaintiff.

        34.     The unlawful seizure caused the Plaintiff to suffer mental anguish, loss of capacity

for the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment, shame,

fright, disgrace, injury to his feelings, and loss of reputation.

              COUNT III – 42 U.S.C. § 1983 VIOLATION OF FREEDOM OF SPEECH
                        AGAINST DEFENDANT, OFFICER PACHECO

        35.     Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1- 22 above, and further alleges:

        36.     Plaintiff, JOHN ALLEN, was exercising his First Amendment right under the

United States Constitution when he asked the Officers how long they have been police officers

for. The statement was done in a reasonable time, at a reasonable place, and at a reasonable

distance.

        37.     The context of Plaintiff’s statement addressed a public concern because Plaintiff

was questioning public officials ability to carry out their duty in a public location, and the statement

concerned the interest of the community by enhancing the peaceful system of checks and balances

                                              Page 6 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 7 of 15 PageID 168




that exists between the public and law enforcement officials through peaceful and reasonable

monitoring and questioning of law enforcement’s public behavior in the community.

       38.     The statement made by Plaintiff was created peacefully, in a public place, in a

manner that did not interfere with the ability of law enforcement to conduct their investigation.

       39.     Plaintiff’s speech was protected by the First Amendment as it did not inflict injury

by its utterance, nor did the statement incite an immediate breech of peace, nor did it interfere with

law enforcement activity.

       40.     Defendant, OFFICER PACHECO, failed to use appropriate self-control when

Plaintiff, who was using his freedom of speech only, questioned the investigation that Defendant,

OFFICER PACHECO was participating in. Defendant, OFFICER PACHECO, failed to respect

the First Amendment right of Plaintiff, JOHN ALLEN, to question public servants carrying out a

public duty in a public place.

       41.     Defendant, OFFICER PACHECO’S, retaliatory conduct and physical attack, of

authorizing, encouraging, implementing, or otherwise in falsely arresting Plaintiff, JOHN ALLEN,

adversely affected Plaintiff’s, JOHN ALLEN, First Amendment Freedom of Speech, as he was no

longer permitted to exercise his constitutional right and was in fact being punished for doing so.

       42.     Defendant, OFFICER PACHECO’s, actions of authorizing, encouraging,

implementing, or otherwise initiating the false arrest of Plaintiff, JOHN ALLEN, in response to

constitutionally protected speech not only prevented Plaintiff from exercising his constitutional

right, but would deter a person of ordinary firmness from exercising their First Amendment rights.

A reasonable person would not want to be, nor expect to be, detained or incarcerated for exercising

their First Amendment rights.

       43.     The seizure and arrest of Plaintiff, JOHN ALLEN, was without probable cause.



                                             Page 7 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 8 of 15 PageID 169




        44.     Defendant, OFFICER PACHECO’S, actions resulted in a violation of Plaintiff’s,

JOHN ALLEN, First Amendment rights.

  COUNT IV – 42 U.S.C. § 1983 VIOLATION OF FREEDOM OF SPEECH AGAINST
                        DEFENDANT, OFFICER SUTTLE

        45.     Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1- 22 above, and further alleges:

        46.     Plaintiff, JOHN ALLEN, was exercising his First Amendment right under the

United States Constitution when he asked the Officers how long they have been police officers

for. The statement was done in a reasonable time, at a reasonable place, and at a reasonable

distance.

        47.     The context of Plaintiff’s statement addressed a public concern because Plaintiff

was questioning public officials ability to carry out their duty in a public location, and the statement

concerned the interest of the community by enhancing the peaceful system of checks and balances

that exists between the public and law enforcement officials through peaceful and reasonable

monitoring and questioning of law enforcement’s public behavior in the community.

        48.     The statement made by Plaintiff was created peacefully, in a public place, in a

manner that did not interfere with the ability of law enforcement to conduct their investigation.

        49.     Plaintiff’s speech was protected by the First Amendment as it did not inflict injury

by its utterance, nor did the statement incite an immediate breech of peace, nor did it interfere with

law enforcement activity.

        50.     Defendant, OFFICER SUTTLE, failed to use appropriate self-control when

Plaintiff, who was using his freedom of speech only, questioned the investigation that Defendant,

OFFICER SUTTLE was participating in. Defendant, OFFICER SUTTLE, failed to respect the




                                              Page 8 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 9 of 15 PageID 170




First Amendment right of Plaintiff, JOHN ALLEN, to question public servants carrying out a

public duty in a public place.

       51.     Defendant, OFFICER SUTTLE’S, retaliatory conduct and physical attack, of

authorizing, encouraging, implementing, or otherwise in falsely arresting Plaintiff, JOHN ALLEN,

adversely affected Plaintiff’s, JOHN ALLEN, First Amendment Freedom of Speech, as he was no

longer permitted to exercise his constitutional right and was in fact being punished for doing so.

       52.     Defendant,      OFFICER     SUTTLE’s,        actions   of   authorizing,   encouraging,

implementing, or otherwise initiating the false arrest of Plaintiff, JOHN ALLEN, in response to

constitutionally protected speech not only prevented Plaintiff from exercising his constitutional

right, but would deter a person of ordinary firmness from exercising their First Amendment rights.

A reasonable person would not want to be, nor expect to be, detained or incarcerated for exercising

their First Amendment rights.

       53.     The seizure and arrest of Plaintiff, JOHN ALLEN, was without probable cause.

       54.     Defendant, OFFICER SUTTLE’S, actions resulted in a violation of Plaintiff’s,

JOHN ALLEN, First Amendment rights.

                         COUNT V – STATE LAW FALSE ARREST
                            AGAINST OFFICER PACHECO

       55.     The Plaintiff re-alleges each and every allegation as set forth in the factual

allegations in counts 1- 22.

       56.     At all times relevant herein, Defendant, OFFICER PACHECO, acted with the

intention of confining the Plaintiff within fixed boundaries. The acts directly or indirectly resulted

in confinement, and the Plaintiff was conscious of the confinement.

       57.     Defendant, OFFICER PACHECO, acted in bad faith and with malicious purpose

as the Plaintiff had committed no illegal acts.

                                             Page 9 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 10 of 15 PageID 171




        58.     The Defendant, OFFICER PACHECO’S, actions were unreasonable and

 unwarranted under the circumstances.

        59.     As a further direct and proximate result of the acts, omissions, and conduct of the

 Defendant, OFFICER PACHECO, the Plaintiff suffered from mental anguish, loss of capacity for

 the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment, shame, fright,

 disgrace, injury to his feelings, and loss of reputation.

                          COUNT VI – STATE LAW FALSE ARREST
                              AGAINST OFFICER SUTTLE

        60.     The Plaintiff re-alleges each and every allegation as set forth in the factual

 allegations in counts 1- 22.

        61.     At all times relevant herein, Defendant, OFFICER SUTTLE, acted with the

 intention of confining the Plaintiff within fixed boundaries. The acts directly or indirectly resulted

 in confinement, and the Plaintiff was conscious of the confinement.

        62.     Defendant, OFFICER SUTTLE, acted in bad faith and with malicious purpose as

 the Plaintiff had committed no illegal acts.

        63.     The Defendant, OFFICER SUTTLE’S, actions were unreasonable and unwarranted

 under the circumstances.

        64.     As a further direct and proximate result of the acts, omissions, and conduct of the

 Defendant, OFFICER SUTTLE, the Plaintiff suffered from mental anguish, loss of capacity for

 the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment, shame, fright,

 disgrace, injury to his feelings, and loss of reputation.

           COUNT VII FALSE ARREST – DEFENDANT, CITY OF LAKELAND
                          IN HIS OFFICIAL CAPACITY




                                                Page 10 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 11 of 15 PageID 172




        65.     The Plaintiff re-alleges each and every allegation as set forth in the factual

 allegations in counts 1- 22.

        66.     Defendant, OFFICER PACHECO’s, actions in holding Plaintiff against his will,

 without probable cause, without process or authority of law, constitutes wrongful, unlawful false

 arrest and imprisonment which is actionable against Defendant, CITY OF LAKELAND.

        67.     The Defendant, OFFICER PACHECO, knew or had the opportunity to know, and

 should have known, the false imprisonment of Plaintiff was without legal justification.

        68.     Alternatively to Count V, the actions of Defendant, OFFICER PACHECO, as

 described in paragraphs 1-22 of the Complaint were performed in the course and scope of his

 employment with the Lakeland Police Department and without bad faith, malicious purpose and

 not in a manner exhibiting wanton and willful disregard of human rights, safety and property.

        69.     As a direct and proximate result of the acts of Defendant, OFFICER PACHECO,

 Plaintiff was detained, confined in the Polk County Jail and suffered from mental anguish, loss of

 capacity for the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment,

 shame, fright, disgrace, injury to his feelings, and loss of reputation.

        70.     Defendant, OFFICER PACHECO, conduct is actionable against Defendant, CITY

 OF LAKELAND, pursuant to § 768.28, Fla. Stat. (2013).

           COUNT VIII FALSE ARREST – DEFENDANT, CITY OF LAKELAND
                          IN HIS OFFICIAL CAPACITY

        71.     The Plaintiff re-alleges each and every allegation as set forth in the factual

 allegations in counts 1- 22.

        72.     Defendant, OFFICER SUTTLE, actions in holding Plaintiff against his will,

 without probable cause, without process or authority of law, constitutes wrongful, unlawful false

 imprisonment, which is actionable against Defendant, CITY OF LAKELAND.

                                              Page 11 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 12 of 15 PageID 173




        73.     The Defendant, OFFICER SUTTLE, knew or had the opportunity to know, and

 should have known, the false imprisonment of Plaintiff was without legal justification.

        74.     Alternatively to Count VI the actions of Defendant, OFFICER SUTTLE, as

 described in paragraphs 1-22 of the Complaint were performed in the course and scope of his

 employment with the Lakeland Police Department and without bad faith, malicious purpose and

 not in a manner exhibiting wanton and willful disregard of human rights, safety and property.

        75.     As a direct and proximate result of the acts of Defendant, OFFICER SUTTLE,

 Plaintiff was detained, confined in the Polk County Jail and suffered from mental anguish, loss of

 capacity for the enjoyment of life, loss of employment, lost wages, humiliation, embarrassment,

 shame, fright, disgrace, injury to his feelings, and loss of reputation.

        76.     Defendant, OFFICER SUTTLE, conduct is actionable against Defendant, CITY OF

 LAKELAND, pursuant to § 768.28, Fla. Stat. (2013).

                            COUNT IX – SECTION 1983 FAILURE TO PROTECT
                                 CLAIM AGAINST OFFICER SUTTLE

        77.     The Plaintiff re-alleges each and every allegation as set forth in the factual

allegations in counts 1- 22.

        78.     Defendant, OFFICER SUTTLE, in failing to prevent the unlawful arrest of Plaintiff

when he was in a time and place when he could have done so deprived Plaintiff of his constitutional

rights under Fourteenth Amendment of the Constitution of the United States.

        79.     Defendant, OFFICER SUTTLE, was present for the duration of the detention of

Plaintiff and was aware there was not even arguable probable cause to arrest Plaintiff.

        80.     As a direct and proximate result of the conduct of Defendant, OFFICER SUTTLE,

Plaintiff suffered damages which include mental anguish, loss of capacity for the enjoyment of life,

loss of employment, lost wages, humiliation, embarrassment, shame, fright, disgrace, injury to his

                                              Page 12 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 13 of 15 PageID 174




feelings, and loss of reputation. The damages are continuing to this day and are likely to continue

in the future as they are permanent in nature.

                                COUNT X – SECTION 1983 UNLAWFUL SEIZURE
                                    CLAIM AGAINST OFFICER SUTTLE


         81.     The Plaintiff re-alleges each and every allegation as set forth in the factual

 allegations in counts 1- 22.

         82.     Plaintiff was unlawfully seized by Defendant, Officer Suttle.

         83.     The warrantless seizure of Plaintiff without arguable probable cause violated

 Plaintiff’s Fourth Amendment rights, or in the alternative, Defendant detained Plaintiff for an

 unreasonable amount of time.

         84.     The facts and circumstances within Defendant’s knowledge, assuming he had

 reasonably trustworthy information, would not cause a prudent officer to believe, under the

 circumstances shown, that there was a justifiable basis to detain Plaintiff once the driver of the

 vehicle was arrested. At that time, Plaintiff should have been free to leave.

         85.     A reasonable officer in the same circumstances and possessing the same knowledge

 as Defendant could not have believed that probable cause existed to detain Plaintiff for a

 reasonable amount of time.

         86.     The illegal detention led to the arrest of Plaintiff.

         87.     The unlawful seizure caused the Plaintiff to suffer mental anguish, loss of capacity

 for the enjoyment of life, loss of the ability to earn money, humiliation, embarrassment, shame,

 fright, disgrace, injury to his feelings, and loss of reputation.

         88.     Plaintiff claims and is entitled to punitive damages for the conduct alleged.

                                              DAMAGES



                                               Page 13 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 14 of 15 PageID 175




         89.     Plaintiff incorporates each and every previous allegation set forth in the general

 allegations as if fully set forth herein.

         90.     As a direct and proximate result of the aforementioned actions and omissions of the

 Defendants, Plaintiff, JOHN ALLEN’S, constitutional rights were violated, and he suffered

 injuries and damages. Plaintiff seeks recovery from the Defendants of all damages to which he

 may be entitled under federal law and state law for the injuries and damages Plaintiff sustained

 and which include, but are not limited to, the following:

                 a.      Emotional Pain and Suffering of a past, present and future nature;

                 b.      Loss of Enjoyment of Life of a past, present and future nature;

                 c.      Loss of Employment;

                 d.      Lost Wages

                 e.      Punitive damages for Count I, II, III, IV, V, VI, IX and X;

                 f.      Pre and Post-Judgment Interest for all 42 UCS § 1983 claims;

                 g.      Statutory and Discretionary Costs;

                 h.      Attorney’s fees where permitted by 42 USC § 1988 or other statutes;

                 i.      All such further relief, both general and specific, to which he may be entitled

                         under the premises.

                                   REQUEST FOR JURY TRIAL

         Plaintiff, JOHN ALLEN, requests a trial by jury on all issues so triable.

                                                         MICHAEL P. MADDUX, P.A.


                                                         s/Michael P. Maddux____________
                                                         Michael P. Maddux, Esquire
                                                         Florida Bar Number: 964212
                                                         Trial Counsel for Plaintiff
                                                         2102 West Cleveland Street

                                               Page 14 of 15
Case 8:20-cv-01846-VMC-JSS Document 35 Filed 10/29/20 Page 15 of 15 PageID 176




                                                   Tampa, Florida 33606
                                                   Telephone: (813) 253-3363
                                                   Facsimile: (813) 253-2553
                                                   E-Mail: mmaddux@madduxattorneys.com
                                                   jsalter@madduxattorneys.com
                                                   ctonski@madduxattorneys.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of October 2020, I electronically filed the

 foregoing with the Clerk of Court by using the CM/ECF system.

                                                   MICHAEL P. MADDUX, P.A.

                                                   s/ Michael P. Maddux
                                                   Michael P. Maddux, Esquire




                                         Page 15 of 15
